


Exhibit 10.15(h)

 

EIGHTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Eighth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of September 15, 2006, and is effective as of
September 13, 2006, by and between SILICON VALLEY BANK, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at Ten
Canal Park, Cambridge, Massachusetts 02141 (“Seller”).

 

1.                                      DESCRIPTION OF EXISTING AGREEMENT.
Reference is made to a certain Non-Recourse Receivables Purchase Agreement by
and between Buyer and Seller dated as of December 31, 2003, as amended by a
certain First Amendment to Non-Recourse Receivables Purchase Agreement dated
June 30, 3004, as further amended by a certain Second Amendment to Non-Recourse
Receivables Purchase Agreement dated September 30, 2004, as further amended by a
certain Third Amendment to Non-Recourse Receivables Purchase Agreement dated
December 31, 2004, as further amended by a certain Fourth Amendment to
Non-Recourse Receivables Purchase Agreement dated March 8, 2005, as further
amended by a certain Fifth Amendment to Non-Recourse Receivables Purchase
Agreement dated March 31, 2005, as further amended by a certain Sixth Amendment
to Non-Recourse Receivables Purchase Agreement dated December 29, 2005, and as
further amended by a certain Seventh Amendment to Non-Recourse Receivables
Purchase Agreement dated as of July 17, 2006 (as further amended from time to
time, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.

 

2.                                      DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Purchase Agreement.

 

A.                                    The Purchase Agreement shall be amended by
deleting Section 2.1 thereof and inserting in lieu thereof the following
Section 2.1:

 

“2.1                         Sale and Purchase.  Subject to the terms and
conditions of this Agreement, with respect to each Purchase, effective on each
applicable Purchase Date, Seller agrees to sell to Buyer and Buyer agrees to buy
from Seller all right, title, and interest (but none of the obligations with
respect to) of the Seller to the payment of all sums owing or to be owing from
the Account Debtors under each Purchased Receivable to the extent of the
Purchased Receivable Amount for such Purchased Receivable.

 

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Forty-Five Million Dollars
($45,000,000.00), or (ii) purchase any Receivables under this Agreement after
January 15, 2007.  The purchase of each Purchased Receivable may be evidenced by
an assignment or bill of sale in a form acceptable to Buyer.”

 

B.                                    The Purchase Agreement shall be amended by
inserting the following text appearing at the end of Section 3.2 thereof:

 

“Notwithstanding the foregoing, upon Buyer’s request, Seller will notify each
Account Debtor of Buyer’s purchase and will direct each such Account Debtor to
begin making all payments with respect to such Purchased Receivables directly to
Buyer, pursuant to instructions provided to Seller by Buyer.  Seller authorizes
Buyer to endorse, in Seller’s name or otherwise, any checks and items
representing payments on any such Purchased Receivables.  Any payment that
Seller receives on account of such Purchased Receivable will be

 

--------------------------------------------------------------------------------


 

immediately forwarded to Buyer in the form received, but held in trust for Buyer
until such forwarding occurs.”

 

3.                                      FEES.  Seller shall pay to Buyer a
modification fee of $37,500.00, which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof.  Seller shall also reimburse
Buyer for all legal fees and expenses incurred in connection with this
Amendment.

 

4.                                      CONSISTENT CHANGES.  The Purchase
Agreement is hereby amended wherever necessary to reflect the changes described
above.

 

5.                                      RATIFICATION OF DOCUMENTS.  Seller
hereby ratifies, confirms, and reaffirms all terms and conditions of the
Purchase Agreement.

 

6.                                      CONTINUING VALIDITY  Seller understands
and agrees that in modifying the Purchase Agreement, Buyer is relying upon
Seller’s representations, warranties, and agreements, as set forth in the
Purchase Agreement.  Except as expressly modified pursuant to this Amendment,
the terms of the Purchase Agreement remain unchanged and in full force and
effect.  Buyer’s agreement to modifications to the Purchase Agreement pursuant
to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.

 

7.                                      NO DEFENSES OF SELLER.  Seller hereby
acknowledges and agrees that Seller has no offsets, defenses, claims, or
counterclaims against Buyer with respect to the Purchase Agreement or otherwise,
and that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

8.                                      COUNTERSIGNATURE.  This Amendment shall
become effective only when it shall have been executed by Seller and Buyer.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

SELLER:

BUYER:

 

 

ASPEN TECHNOLOGY, INC.

SILICON VALLEY BANK

 

 

By:

 

/s/ Leo S. Vannoni

 

By:

 

/s/ Laura M. Scott

 

 

 

 

 

 

 

 

 

Name:

 

Leo Vannoni

 

Name:

 

Laura M. Scott

 

 

 

 

 

 

 

 

 

Title:

 

VP Treasurer

 

Title:

 

SVP

 

 

--------------------------------------------------------------------------------
